              Case 1:19-cr-01211-JB Document 20 Filed 07/03/19 Page 1 of 3


                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                             §
                                                      §
       Plaintiff,                                     §
                                                      §
vs.                                                   §         Criminal No. 19-1211 JB
                                                      §
LARRY MITCHELL HOPKINS,                               §
                                                      §
       Defendant.                                     §


                       AMENDED MOTION TO CONTINUE TRIAL

       COMES NOW the Defendant, LARRY MITCHELL HOPKINS, by and through counsel of

record Kelly O’Connell, who files this motion to continue a trial setting, respectfully requesting an

order vacating this case from the Court’s July 8th, 2019 trial setting.

       As grounds for this request, counsel for Mr. Hopkins states:

       1. Mr. Hopkins is charged in a one-count indictment with § 18:922(g)(1) Felon in Possession

            of a Firearm and Ammunition. Mr. Hopkins was arraigned on April 22 nd, 2019 before US

            Magistrate Gregory B. Wormuth.

       2. On April 22nd, 2019, Mr. Hopkins received a jailhouse assault, which included head trauma.

       3. On April 29th, 2019, Mr. Hopkins again received trauma to his head, while when chained he

            had a standing fall, resulting in serious blow to the back of his cranium, causing blackout.

       4.   Mr. Hopkins submits that good grounds exist for continuance of this trial under 18 U.S.C. §

            3161(h)(7)(B)(i). Under 18 U.S.C. § 3161(h)(7)(A), by allowing Mr. Hopkins’ an

            opportunity for a mental examination, so both Defense and Prosecution may be informed as

            to the true state of Mr. Hopkins mental and brain health. This will produce information for

            this case, and therefore the ends of justice will be served and outweigh the best interests of

            Mr. Hopkins and the public in a speedy trial. Continuance of this trial would be consistent
      Case 1:19-cr-01211-JB Document 20 Filed 07/03/19 Page 2 of 3


   with the holding in U.S. v. Toombs, 574 F.3d 1262 (10th Cir. 2009).

5. Counsel discussed the right to a speedy trial with Mr. Hopkins, under 18 U.S.C. § 3161. But

   Counsel also discussed with Defendant the time needed to examine the effects of his injuries

   and how these may impair his mental state, his ability to understand the charges against him

   and his ability to aid in his own defense. Further, more time will also aid any future plea

   negotiations, or decisions on whether to move onto a jury trial. Bearing these in mind, Mr.

   Hopkins waives his right to a speedy trial.

6. This continuance is essential for Counsel to provide effective assistance to Mr. Hopkins and

   is not requested with the intention of delaying the matter, but rather to seek justice.

7. Counsel believes, given Mr. Hopkin’s history, recent injuries, and age, a continuance of 120

   days from the July 8th trial setting is the minimum amount of time sufficient for the tests and

   analysis needed to determine his condition for justice to prevail.

8. Mr. Hopkin’s right to effective assistance includes the time to prepare for trial. Without this

   extra time, Defense will not be able to prepare, especially given the fact that Mr. Hopkin’s

   current mental health is unknown. See U.S. v Verdame, 51. 3rd 249, 252 (11th Cir. 1995).

9. Mr. Hopkins believes that such a continuance is not likely to disadvantage his case, but

   could actually benefit him.

10. Assistant U.S. Attorney George Kraehe was contacted for his position on this request for a

   continuance and takes no position.

11. Further, Defense has requested no previous continuances.

12. Drafters of the Federal Rules of Criminal Procedure and of the Speedy Trial Act

   contemplated use of these various rules as an aid to settling cases. See Rule 11(c) and 18

   U.S.C. § 3161(h)(1)(G).

13. Overall, for this case to go to trial now would be a misuse of judicial resources since neither

   Prosecution, nor Defense knows the mental health and brain condition of Mr. Hopkins.
              Case 1:19-cr-01211-JB Document 20 Filed 07/03/19 Page 3 of 3


           Further, given plea negotiations have not finished, a trial would be premature. And, having

           gained Mr. Hopkin’s assent to a continuance, and agreeing to set aside rights to a speedy

           trial, such a continuance will add to the cause of justice.

               WHEREFORE, Defendant Larry Hopkins respectfully requests this Court continue the

               trial set for July the 8th, 2019, resetting the matter after 120 days.



               FURTHERMORE, Defendant respectfully requests that all previously set deadlines in

this cause be reset to reflect new trial dates should this august Court grant this humble request.

                                               Respectfully submitted,

                                               KELLY O'CONNELL

                                               Kelly O'Connell                /s
                                               Kelly O'Connell
                                               P.O. Box 1922
                                               Las Cruces, New Mexico 88004
                                               575-805-1245 Phone
                                               575-541-3534 Fax



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 3nd of July, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing.

George Kraehe
U.S. Attorney’s Office
Office of the U.S. Attorney 201 3rd Street, Suite 900
Albuquerque, NM 87102
Tel: (505) 346-7274
Fax: (505) 346-7296

                                               ____________________________
                                                     KELLY O'CONNELL
